Citation Nr: 1038850	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-01 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

The Veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge in March 2008, but failed to report for the 
hearing without explanation.  He has since made no request for 
another hearing.  Accordingly, the Board will proceed with its 
consideration of this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009) (failure to appear 
for a scheduled hearing treated as withdrawal of request).


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of 
Appeals for Veterans Claims (Court) found that an appellant's 
claim for service connection for PTSD should have been construed 
more broadly by VA as a claim for service connection for any 
mental disability.  The Court noted that the claimant was not 
competent to diagnose a particular psychiatric disability, such 
as PTSD, but that he was competent to describe his mental 
symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In this case, the evidence shows that the Veteran has 
been diagnosed with PTSD and an adjustment disorder.  Therefore, 
the Board has recharacterized the issue on appeal as entitlement 
to service connection for psychiatric disability, to include 
PTSD.

The Veteran contends that service connection is warranted for 
psychiatric disability, to include PTSD, because it is related to 
his service in Vietnam, where he received notice that his 
brother, also serving in Vietnam in a different location, died 
from a non-hostile accident.

The Veteran's service records confirms that he had active service 
in Vietnam, his brother died from a non-hostile accident in a 
different location in Vietnam, and the Veteran was discharged by 
reason of being a sole surviving son.

The record is replete with reference to diagnoses of psychiatric 
disability related at least in part to the death of the Veteran's 
brother.

VA is obliged to provide an examination or obtain a medical 
opinion if the evidence of record: contains competent evidence 
that the claimant has a current disability, or persistent 
recurrent symptoms of a disability; and establishes that the 
Veteran suffered an injury or disease in service; indicates that 
the claimed disability or symptoms may be associated with the 
established injury or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 
(2006).

Under the circumstances, the Board finds that the duty to assist 
set forth at 38 C.F.R. § 3.159 requires that the Veteran be 
scheduled for a VA examination in response to his claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist to determine the nature and 
etiology of all acquired psychiatric 
disorders present during the period of this 
claim.  The claims folder must be made 
available to and reviewed by the examiner, 
and any indicated studies should be 
performed.

A diagnosis of PTSD under the DSM-IV should 
be confirmed or ruled out.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
this diagnosis.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to include 
the stressor(s), should be identified.

With respect to any other acquired 
psychiatric disorders currently present or 
present at any time during the pendency of 
this claim, the examiner should provide an 
opinion with respect to each disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's active 
service or was caused or permanently worsened 
by the Veteran's claimed PTSD.

The rationale for all opinions expressed 
should also be provided.

2.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

3.  Then, the RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for psychiatric disability, to 
include PTSD, in light of all pertinent 
evidence and legal authority.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished to 
the Veteran and his representative and they 
should be afforded the requisite opportunity 
to respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


